DETAILED ACTION
This action is responsive to the Claims filed on July 29th, 2019. Claims 1-15 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a discharge refrigerant relief mechanism and a cooling mechanism in claims 1 and 2 respectively. The structure corresponding to the relief mechanism can be found on page 23 lines 15-21, page 27 lines 7-9, and page 32 lines 7-9 of applicant’s specification. The structure will be interpreted as being one of: the fusible plug, the mechanical valve, the electronically controlled valve or equivalents thereof. The structure corresponding to the cooling mechanism can be found on page 44 lines 16-19, page 45 lines 4-10 and 12-15 and page 46 lines 1-5 of applicant’s specification. The cooling mechanism will be interpreted as being one of: the fan used by the radiator or evaporator, a set of radiating fins, a coolant pipe which flows a cooling fluid disposed on the receiver or equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ugajin et al. (WO2015/140876, hereinafter referred to as Ugajin. A translation of the specification has been provided with the office action) in view of Wallner (US 4841739) as evidenced by NPL Document 1.
With regards to Claim 1, Ugajin discloses a refrigeration apparatus (100E, Fig. 17) comprising a refrigerant circuit comprising: a compressor (3, Fig. 17), a radiator (5, Fig. 17, Outdoor unit is interpreted as a radiator), an expansion mechanism (6, Fig. 17), and an evaporator (8, Fig. 17), that are connected (Lines in Fig. 17 show connection), wherein the refrigerant circuit encloses a refrigerant that contains a fluorinated hydrocarbon (Translation Page 7 paragraph 4) that causes a disproportionation reaction (Translation Page 7 paragraph 4),  a path (3a, Fig. 17) between a discharge side of the compressor (Fig. 17, Branch 3a is clearly on the discharge side) and a gas side of the radiator (the path 3a is clearly before the inlet of the radiator and is interpreted as being before the gas side of the radiator) through a discharged refrigerant branch pipe (15, Fig. 17); and a discharged refrigerant relief mechanism (10, Fig. 17. For the sake of prosecution the relief mechanism is alternatively interpreted as 12, Fig. 19 for the rejection of claim 9) that is disposed in the discharged refrigerant branch pipe (15, Fig. 17 or 19) and that connects the discharge side of the compressor with an outside are of the refrigeration system (i.e. the 
With regards to Claim 1, Ugajin is silent towards a discharged refrigerant recovery receiver being placed at the end of the discharged refrigerant branch pipe and that the discharged refrigerant relief mechanism connects the discharge side of the compressor with the discharged refrigerant recovery receiver.
Discharge refrigerant receivers are well known in the art of refrigeration. Waller teaches a discharge refrigerant recovery receiver (11, Fig. 1) that is connected to the discharge side of the compressor (1, Fig. 1) via a pressure relief mechanism (13, Fig. 1) when a determined maximum pressure is reached (Paragraph 4). Waller further teaches a second valve (15, Fig. 1) attached between the discharge refrigerant recovery receiver and the suction end of the compressor (6, Fig. 1) so that the refrigerant can be returned to the system when the pressure returns to a normal level (Paragraph 5). It is interpreted that when the system determines the pressure is back to “normal” the second valve is opened to return the refrigerant to the system, while the first valve remains closed, so that only the contents of the reservoir are sent back to the system.
NPL document 1 teaches that it is well known in the art that the venting of refrigerant to the atmosphere is regulated in the U.S. (Prohibition on Venting Page 2). Although some leaks and purging are allowed during “normal operation” (Prohibition on Venting point 2, Page 2. Examiner interprets that the device reaching a dangerous disproportionation reaction does not constitute normal operation.) the 
A person of ordinary skill in the art would have found it obvious to modify the discharge refrigerant branch pipe of Ugajin by adding a discharge refrigerant recovery receiver to the atmosphere end of the pressure relief mechanism and a second valve and return pipe between the receiver and the suction side of the compressor, as taught by Wallner, so that the system can properly capture the leaked refrigerant and reuse the refrigerant when the system returns to normal conditions so that it can meet the regulations evidenced by NPL document 1. A person of ordinary skill in the art would have found it obvious to couple the second control valve to the controller of Ugajin in the same manner as the first control valve so it can be controlled based on detected temperature and pressure. 
With regards to claim 15, the combination of Ugajin and Wallner discloses the refrigeration apparatus according to claim 1, wherein the refrigerant contains HFO-1123 (Translation of Ugajin Page 7 paragraph 4).
With regards to claim 8 the combination of Ugajin and Wallner discloses the refrigeration apparatus according to claim 1, wherein the discharged refrigerant relief mechanism is a relief valve (The on off valve 10 of Ugajin, Fig. 17 is interpreted as a relief valve since it opens to relieve pressure) that operates when a primary-side pressure is higher than or equal to a specified pressure (Page 8 Paragraph 4 to Page 9 Paragraph 1 of the Ugajin translation, the relief valve is opened according to a detected pressure and temperature determined by sensors 21 and 22 respectively which are placed on the primary side, interpreted as high pressure side, of the refrigerant circuit pictured in fig. 17 of Ugajin) , and the specified pressure is a threshold pressure based on the predetermined condition (The specified 30984804
With regards to Claim 10, the combination of Ugajin and Wallner discloses the refrigeration apparatus according to claim 1, further comprising: a  controller (30, Fig. 17 of Ugajin) that controls operation of the refrigerant circuit (Translation of Ugajin Page 7 Paragraph 2); and a discharged refrigerant sensor (22 and 21, Fig. 17 of Ugajin) that detects pressure and temperature of the refrigerant on the discharge side of the compressor (Translation of Ugajin page 9 Paragraph 1), wherein the discharged refrigerant relief mechanism is a first control valve (10, Fig. 17 of Ugajin) of which an open state and a closed state is controlled by the controller (Translation of Ugajin Page 4, Paragraph 4), and the controller further determines, based on the detected pressure and temperature of the refrigerant, whether the predetermined condition is satisfied (Page 9 paragraphs 1 and 2 of Ugajin translation), and controls the first control valve to be shifted from the closed state to the open state when the predetermined condition is satisfied (Page 9 paragraphs 1 and 2 of Ugajin translation).  
With regards to Claim 12, the combination of Ugajin and Wallner discloses the refrigeration apparatus according to claim 10, wherein the controller determines that the predetermined condition is satisfied when the detected temperature of the refrigerant sensor is higher than or equal to a threshold temperature at a maximum operating pressure of the refrigerant circuit (Page 9 paragraphs 1 and 2 of Ugajin. The maximum operating pressure is not defined in the claim. It is being interpreted that the maximum pressure is the maximum allowable pressure before the predetermined conditions are met. Therefore since pressure and temperature of the refrigerant at the discharge side of the compressor are both dependent on each other to cause the disproportionation reaction it is interpreted that if the temperature of the refrigerant reaches the threshold value it is inherently also at a maximum operating pressure before the predetermined condition is met).  
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ugajin and Wallner as applied to claim 1 above, and further in view of Manole (US2005/0132729).
With regards to Claims 2, 3 and 5 the combination of Ugajin and Wallner discloses the refrigeration apparatus according to claim 1, but is silent towards the apparatus including a cooling mechanism to cool the receiver. 
Manole teaches a refrigeration apparatus (Fig. 1) that includes a flash tank (A flash tank is interpreted as performing a similar function as a receiver, therefore it is considered pertinent to the problem of cooling a pressurized gas stored within a body) which is cooled by a fan (58, Fig. 3) that delivers cooling air to the tank (Paragraph 42). The tank also includes a plurality of radiating fins (56, Fig. 3) on an outer surface of the vessel to further cool the vessel. Paragraphs 30 and 42 state that using the cooling fan and fins can regulate the temperature of the vessel and thus the capacity and efficiency of the refrigeration system as a whole.
A person of ordinary skill in the art would have found it obvious to modify the receiver of the combination of Ugajin and Wallner by adding fins to the exterior of the receiver and using a fan in conjunction with the fins, as taught by Manole to cool the contents of the receiver and regulate the capacity of the system in the attempt to avoid a disproportionation reaction.
With regards to Claim 4 the combination of Ugajin, Wallner, and Manole is silent towards the fan further delivering air to the radiator or evaporator of the refrigeration apparatus.
Manole additionally teaches a refrigeration apparatus (Fig. 8) wherein a fan (92, Fig. 8) which cools a flash tank (50, Fig. 8 interpreted as performing a similar function as a receiver) further delivers air to a radiator (90, Fig. 8 and paragraph 52).  Manole paragraph 52 states that the radiator, which is relatively cool (interpreted as relatively cool with regards to the flash tank) such that when air is blown over it by the fan it cools the flash tank. Manole states the fan and radiator can regulate the amount of 
	A person of ordinary skill in the art would have found it obvious to modify the refrigeration apparatus of Ugajin, Wallner and Manole, by moving the receiver near the radiator and in the flow path of the fan of the radiator so that they can exchange heat and cool the receiver without the need of adding an additional fan, as taught by Manole so that the refrigerant stored in the receiver can be further cooled to regulate the temperature of the contents of the receiver and regulate the capacity of the system. 
Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ugajin and Wallner as applied to claim 1 above, and further in view of Manole and Kopko (US10018393)  .
With regards to Claims 2, 6 and 7 the combination of Ugajin and Wallner discloses the refrigeration apparatus according to claim 1 but is silent towards a cooling mechanism being a cooling liquid pipe that is disposed on the discharged refrigerant recovery receiver, and a cooling liquid flows through the cooling liquid pipe and that the evaporator is a heat exchanger in which the refrigerant is evaporated using the cooling liquid, and the cooling liquid in the evaporator that is cooled by evaporation of the refrigerant flows through the cooling liquid pipe.
	Manole teaches a refrigerant flash tank (50c, Fig. 5 interpreted as performing the same function as a receiver) which includes a cooling liquid pipe (62, Fig. 5), disposed on (interpreted as being disposed either outside or inside the receiver) the vessel, in which a cooling liquid flows (Paragraph 44, refrigerant is interpreted as a cooling liquid). Paragraph 44 of Manole states that the fluid that flows within the cooling liquid pipe can be cooled by an alternative external heat sink or temperature reservoir (interpreted as external to the tank). Paragraph 32 of Manole teaches that by regulating the 
	Kopko teaches an evaporator (106, Fig. 1) which is a heat exchanger in which refrigerant is evaporated using the cooling liquid and the cooling liquid, which is cooled by the evaporator flows to a cooling load (Paragraph 10). 
A person of ordinary skill in the art would have found it obvious to modify the receiver of the combination of Ugajin and Wallner by disposing a cooling liquid pipe on it, as taught by Manole so that the temperature of the receiver can be controlled and the efficiency and capacity of the system can be regulated in an attempt to avoid a disproportionation reaction. A person of ordinary skill in the art would have been suggested by Manole to pursue other heat or cooling sources for the cooling liquid pipe. A person of ordinary skill in the art would have then found it obvious to modify the evaporator of the combination of Ugajin, Wallner and Manole so that the evaporator can exchange heat with a cooling liquid, which would then cool the contents of the receiver, expecting to further reduce the chances of a disproportionation reaction occurring. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ugajin and Wallner as applied to claim 1 above, and further in view of Sata et al. (US2017/0108247, hereinafter referred to as Sata).
With regards to claim 9, the combination of Ugajin and Wallner discloses the refrigeration apparatus according to claim 1, wherein the discharged refrigerant relief mechanism is a low strength copper cap (12, Fig. 19 and Translation Page 9 paragraph 5 and page 10 paragraph 1 of Ugajin translation), which ruptures when the atmosphere temperature (interpreted as the refrigerant temperature as per applicants specification lines 1-3 page 18) is higher than or equal to a specified temperature (12, Fig. 19 and Translation Page 9 paragraph 5 and page 10 paragraph 1 of Ugajin translation), and the specified temperature is a threshold temperature based on the predetermined 
With regards to claim 9, the combination of Ugajin and Wallner fail to explicitly disclose the pressure relief mechanism being a fusible plug. (Examiner interprets the cap as performing then same function as a fusible plug, with similar structure.)
	Sata teaches a system that uses a fusible plug (15a, Fig. 2) to relieve pressure when the temperature of the refrigerant is too high in order to suppress a disproportionation reaction (Paragraph 45).
	A person of ordinary skill in the art would have found it obvious to substitute the pressure relief valve of the combination of Ugajin and Wallner for a fusible plug as taught by Sata, since it would be recognized as an equivalent structure that accomplishes the function of relieving pressure and suppressing a disproportionation reaction.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ugajin and Wallner as applied to claim 10 above, and further in view of Arii et al. (WO2015/140882 Hereinafter referred to as Arii. A translation of the specification is provided with the office action).
With regards to Claim 11, the combination of Ugajin and Wallner discloses the refrigeration apparatus according to claim 10, but is silent towards the controller determining that the predetermined condition is satisfied when a multiplication value of the detected pressure and temperature of the refrigerant is higher than or equal to a threshold multiplication value.
Arii shows a pressure vs temperature curve that illustrates the boundary where disproportionation occurs (Fig. 3). It is clear in the figure that pressure and temperature have an inverse relationship. A person of ordinary skill in the art would understand that through mathematical manipulation a multiplication factor, determined by multiplying pressure and temperature can be used to set a threshold for when the disproportionation reaction would occur.
.  
Claims 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ugajin and Wallner as applied to claim 10 above, and further in view of Sakima et al. (US2017/0138645 hereinafter referred to as Sakima).
With regards to Claim 13, the combination of Ugajin and Wallner discloses the refrigeration apparatus according to claim 10, wherein the refrigerant circuit further includes: a refrigerant suction return pipe (Dotted line connecting 15 and 6 in Fig. 1 of Wallner) that connects the discharged refrigerant recovery receiver and a suction side of the compressor (6, Fig. 1 of Wallner clearly connects the receiver with the suction side of the compressor); and a second control valve (15, Fig. 1 of Wallner) of which an open state and a closed state is controlled by the controller (Discharge valve 15 is an on/off valve. As per the Claim 1 rejection the second on off valve is coupled to the controller), wherein the second control valve is disposed in the refrigerant suction return pipe (the suction pipe is interpreted as the dotted line across the valve 15 and the suction pipe 6 therefore it is disposed in the suction return pipe), and the controller determines, based on the detected pressure and temperature of the refrigerant, whether the first condition is satisfied (Page 9 paragraphs 1 and 2 of Ugajin translation), and 
Therefore the combination of Ugajin and Wallner is silent towards the second control valve being controlled to be in the open state, in addition to the first control valve being opened, when the first condition is satisfied.  
Sakima teaches a refrigeration apparatus which uses a refrigerant that includes R1123, which can cause a disproportionation reaction (Paragraph 37). Fig 13 illustrates an embodiment for suppressing the disproportionation reaction that includes a control valve (513a, Fig. 13) that when controlled to the open state connects the discharge side and suction side of compressor (502, Fig. 13). Paragraph 265 states that connecting the discharge and suction sides of the compressor assists in reaching a uniform pressure state. (Examiner notes a person of ordinary skill in the art would understand the connecting the discharge and suction sides of a compressor equalizes pressure from the low pressure and high pressure side, inherently decreasing the pressure on the high pressure side, where in this case, is where the disproportionation reaction is at higher risk of occurring.). Additionally Sakima discloses a pressure relief valve (514, Fig. 13) that is opened to release refrigerant into the atmosphere in a similar matter to Ugajin (Paragraph 267).
A person of ordinary skill in the art would have found it obvious to modify the control strategy of the combination of Ugajin and Wallner by opening both the first and second control valve when the first predetermined condition is met so that the discharge side and suction side of the compressor are 
With regards to Claim 14, the combination of Ugajin, Wallner and Sakami discloses the refrigeration apparatus according to claim 13, but is silent towards the controller determining, based on the detected pressure and temperature of the refrigerant, whether the second condition is satisfied, and when the second condition is satisfied: controls the first control valve to be in the open state and the second control valve to be in the closed state, and stops operation of the compressor.  The combination of Ugajin, Wallner and Sakami as applied to claim 13 only operates based on the first condition where the pressure or temperature in the system is at a threshold level before the disproportionation reaction occurs. (Examiner notes that the second condition only occurs after the first condition is satisfied. In other words the system inherently reaches a state where the system is approaching a disproportionation reaction prior to the event that the disproportionation reaction occurs.) 
Sakima further teaches a control strategy where the compressor is shutdown when a threshold temperature is reached (S220, Fig. 16) therefore teaching that shutting down the compressor aids in suppressing the disproportionation reaction. Sakima further states that even when the discharge side and suction side of the compressor are connected to equalize the pressure (In the case of the combination of Ugajin, Wallner and Sakima this is accomplished by opening the first and second valves as described in the rejection of Claim 13) the disproportionation reaction can still occur (Paragraph 306, this is interpreted as the scenario where the first predetermined condition is met and the system acts accordingly but the system still increases pressure or temperature and subsequently reaches the second predetermined condition). Paragraph 307 states that when this situation arises and the discharge temperature continues to rise to the point of disproportionation reaction occurring, the system opens a pressure release valve (Which in the case of the combination of Ugajin, Wallner and Sakima, this would 
A person of ordinary skill in the art would have found it obvious to modify the control strategy of the combination of Ugajin, Wallner and Sakima by adding the logic of closing the second control valve and leaving the first control valve open to remove the refrigerant which is past the threshold pressure or temperature from circulating in the system, as taught by Sakima in an attempt to further halt the disproportionation reaction when the system goes past the first condition and enters the second condition, so that catastrophic failure is avoided. A person of ordinary skill in the art would also be motivated to modify the control strategy of the combination of Ugajin, Wallner and Sakima by adding the logic of shutting down the compressor as taught by Sakima, to further reduce the pressure and temperature of the system in the event that a disproportionation reaction has begun. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763